Order denying plaintiff’s motion to modify the final judgment so as to increase the alimony payments provided therein, reversed on the facts, wdth ten dollars costs and disbursements, and the matter remitted to the Special Term for the purpose of taking testimony to ascertain respondent’s income and expenses, and determining, on the basis of such proof, whether or not an increase should be directed in the amount of alimony awarded, and if so, the extent of such increase. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.